DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
In Fig. 9, the lead line for the actuating rod abutment means 182 points to the second handle and not the rod.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0017] [add advantage], needs to be corrected. In paragraph [0010] “movable jaw 132”, both occurrences, should be corrected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " a movable jaw, wherein the movable jaw is pivotally coupled to the stationary assembly by a jaw axis to enable" in lines 4-5, rendering the claim indefinite. The movable jaw is not coupled to the stationary assembly by an “axis”, rather by an axle defining the jaw axis. The language as written is improper and lacks the element (e.g. axle 120) to enable the coupling and the pivoting of the jaw.  
It is also noted that “abutment means” is not considered to invoke the doctrine of equivalency (means plus function), however a lock mechanism as recited in line 17 is considered to invoke the doctrine of equivalency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 , as best understood are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Ward et al. (2,428,949 “Ward”).

    PNG
    media_image1.png
    298
    516
    media_image1.png
    Greyscale
AAPA (e.g., Figs. 1-4, or [003]-[015] meets all of the limitations of claim 1, as best understood, i.e., a locking pliers comprising a stationary assembly 104 having an elongated overall shape, wherein a rear end of the stationary assembly forms a stationary handle 110 and a front end of the stationary assembly forms a stationary jaw 108; a movable assembly 106 having an operating lever 124 and a movable jaw 114, wherein the movable jaw is pivotally coupled to the stationary assembly by a jaw axis axle 120 to enable clamping of an object between the movable and stationary jaws and wherein the operating lever 124 has a front end that is pivotally coupled to the movable jaw by a first pivot 126 and the operating lever has a rear end that forms a movable handle 132; a spring 170 for biasing rotation of the movable jaw about the jaw axis away from the stationary jaw; characterized in that the locking pliers further comprise an actuation rod 128 having a tooth 152 and a stop face 158 on its front end, which is pivotally coupled to the operating lever by a second pivot 130 part way along the operating lever, said actuation rod further includes a rear end pivotally coupled to the stationary handle by means of a third pivot 148 and wherein the actuation rod and a portion of the operating lever that extends between the first and the second pivots defines a latch lock mechanism Fig. 4, and a catch  160 pivotally coupled to the operating lever and having a tooth 166, a stop face 168 and a trigger surface defined by 160 that is configured to be engaged by an operator in order to pivot the catch; wherein the actuation rod 128 and the operating lever 124 each have abutment means 185, 184 and wherein the abutment means are mutually aligned to stop the latch lock mechanism from passing beyond a point of alignment of the first, second and third pivots upon movement of the movable handle toward the stationary handle during clamping Fig. 2; and wherein the tooth of the actuation rod and the tooth of the trigger are configured to engage each another to permit a clamping position wherein in said position, the movable jaw and fixed jaw are held in a fixed clamped arrangement, except for disclosing a plurality of teeth for both 
    PNG
    media_image2.png
    245
    177
    media_image2.png
    Greyscale
operating lever and the catch to define a plurality of clamping positions.
Ward teaches a toggle actuated pliers having a trigger 33 with a plurality of teeth engaging a plurality of teeth 29 provided on the actuating rod/adjusting link 21 via wheel 30, Fig. 1 partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the rod and lever of AAPA with plurality of engaging teeth as taught by Ward to provide fine adjustment and stronger grip on the workpiece when in clamped position.

Regarding claim 2, PA (prior art, AAPA modified by Ward) meets the limitations, i.e., an adjusting mechanism 140-142, Figs. 1-4 configured to vary the distance between the first pivot and the third pivot, which directly varies the distance between the movable jaw and the fixed jaw.
Regarding claim 3, PA meets the limitations, i.e., the locking pliers as claimed in claim 2, wherein the jaw axis is selectively displaceable such that the moving jaw and stationary jaw can be moved closer together or further apart Fig. 1, 120, 150.
Regarding claim 4, PA meets the limitations, i.e., the locking pliers as claimed in claim 3, wherein the jaw axis is displaceable between a plurality of jaw axis supports 150a-e and wherein each jaw axis support is shaped to support the jaw axis during clamping Fig. 1.
Regarding claim 5, PA meets the limitations, i.e., the locking pliers as claimed in claim 4, wherein the locking pliers comprises a second spring 178 for biasing the jaw axis towards the jaw axis supports Figs. 1-4.
Regarding claims 6 and 15, PA meets the limitations, i.e., the locking pliers as claimed in claim 4 or 5, wherein the jaw axis axel 120 is on the movable jaw Fig. 4 and the jaw axis supports 150, 122 are on the stationary assembly Figs. 1-4.
Regarding claims 7 and 16, PA meets the limitations, i.e., the locking pliers as claimed in claim 4, wherein each jaw axis support is a notch 150a-e and wherein the notches 150a-e are connected by a track 122, Figs. 1-4.
Regarding claim 8, PA meets the limitations, i.e., the locking pliers as claimed in claim 7, wherein the track 122 is orientated to resist movement of the jaw axis between the notches 150a-e Figs. 1-4.
Regarding claim 9, PA meets the limitations, i.e., the locking pliers as claimed in claim 8, wherein a side of the track is shaped to facilitate movement of the jaw axis between the notches Figs. 1-4.
Regarding claims 10 and 17, PA meets the limitations, i.e., the locking pliers as claimed in claim 8 or 9, wherein the movable jaw is slidable between opposite sides of the stationary assembly and wherein the track 122 comprises a pair of mutually aligned notched windows 122a-e each notched window being in a respective opposite side of the stationary assembly Figs. 1-4.
Regarding claims 11 and 18, PA meets the limitations, i.e., the locking pliers as claimed in claim 9 or 10, further comprising a third spring 176 for biasing the teeth of the catch towards engagement with the teeth of the actuation rod Figs. 1-4.
Regarding claim 12, PA meets the limitations, i.e., the locking pliers as claimed in claim 11, wherein the teeth of the catch engage the teeth of the actuation rod in a ratcheting fashion Fig. 1, Ward, wherein the actuation rod is permitted to rotate around the second pivot in a first direction while rotation in a second direction is limited.
Regarding claim 13, PA meets the limitations, i.e., the locking pliers as claimed in claim 12, wherein the catch 160 is immobilized with respect to the actuation rod in all clamping positions and is mobilized with respect to actuation rod when the stop face of the catch and the stop face of the actuation rod are engaged Figs. 1-4.
Regarding claims 14 and 19, PA meets the limitations, i.e., the locking pliers as claimed in claim 13 or 1, wherein pressure applied to the trigger surface defined by 160, causes the catch to rotate about its pivot and disengage the teeth of the catch and the teeth of the actuation rod thereby allowing the bias of the spring to bring the stop face of the catch into engagement with the stop face of the actuation rod Figs. 1-4.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Battenfeld, Wiener et al., Kellam and Poingt pawl and catch are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
November 19, 2022						Primary Examiner, Art Unit 3723